DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-17 are pending in this application and have been examined on the merits.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/8/2019, 10/15/2019, 4/6/2020, 11/11/2020, 2/26/2021, and 4/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because the language “steam 8” in para. [0025] should be changed to “steam 2” in order to maintain consistent labeling throughout the specification. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 4-5 recite the limitation "for a given rate of steam flow to either the outer tube or the inner tube". It is unclear whether the given steam flow rate is constant between the inner and outer tubes or whether there are two different steam flow rates between the inner and outer tube which act as references to their respective pressures. Further, should there be two different steam flow rates between the inner and outer tube, there is no prior limitation claimed that defines the value or relation between the two steam flow rates that would allow one of reasonable skill in the art to use them as references in determining the claimed pressures. For examination purposes, the language “for a given rate of steam flow to either the outer tube or the inner tube” is being interpreted to say “for a given rate of steam flow which is the same in both the outer tube and the inner tube.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-12, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2019/0024889 (referred to as Bussman).
Regarding claim 1, Bussman discloses a steam flare (flare tip. See col. 5, lines 40-42) comprising: a flare gas conduit (outer tubular member 12) configured to receive waste gas (waste gas as disclosed by col. 3, lines 19-22) and provide the waste gas to a combustion zone (combustion zone 70. See col. 7, lines 59-63), and a steam tube (inner tubular member 14 and injection system 40) located in said flare gas conduit (see at least Fig. 1B), wherein said steam tube comprises an outer tube (second gas injection assembly 60) and an inner tube (first gas injection assembly 50) inside of said outer tube (8), both of said outer tube (gas injection nozzle 54. See at least Fig. 6) and said inner tube having at least one orifice (second gas injection nozzles 64. See at least Fig. 6) configured to provide steam into the flare gas conduit (Fig. 1B and col. 7, line 65 to col. 8, line 5 disclose gas injection nozzles 54 and 64 indirectly providing steam to outer tubular member 12 via inner tubular member 14).
Regarding claim 2, Bussman discloses the invention of claim 1 and further discloses wherein the outer tube is in communication with a supply of steam (gas source 62. See Figs. 1B and 5-6 and col. 9, lines 55-63) having a first steam flow rate and a first pressure (col. 9, line 61 to col. 10, line 2 disclose gas source 62 having a flow rate and a pressure).
Regarding claim 3, Bussman discloses the invention of claim 2 and further discloses wherein the inner tube is in communication with a supply of steam (gas source 52. See Figs. 1B and 5-6 and col. 9, lines 47-54) having a second steam flow rate and a second pressure (col. 9, lines 47-54 disclose gas source 52 having a flow rate and a pressure), the second steam flow rate, the second pressure, or both being different, respectively, from the first steam flow rate and the first pressure (col. 9, lines 55-59 and col. 9, lines 47-54 disclose gas sources 52 and 62 having different steam flow rates. Col. 7, lines 32-44 discloses that the pressure may be different between steam stages).
Regarding claim 4, Bussman discloses the invention of claim 3 and further discloses wherein the second pressure is lower than the first pressure (Col. 7, lines 32-44 discloses that the pressure may be different between steam stages) for a given rate of steam flow to either the outer tube or the inner tube (this claim is being interpreted according to the interpretation stated in the Claim Rejections section above. Col. 7, lines 32-34 disclose that pressure between steam injection stages may differ which discloses both an embodiment in which the pressure of gas source 62 is larger than that of gas source 52 and an embodiment in which the pressure of gas source 62 is lower than that of gas source 52).
Regarding claim 5, Bussman discloses the invention of claim 3 and further discloses wherein the second pressure is higher than the first pressure (Col. 7, lines 32-44 discloses that the pressure may be different between steam stages) for a given rate of steam flow to either the outer tube or the inner tube (this claim is being interpreted according to the interpretation stated in the Claim Rejections section above. Col. 7, lines 32-34 disclose that pressure between steam injection stages may differ which discloses both an embodiment in which the pressure of gas source 62 is larger than that of gas source 52 and an embodiment in which the pressure of gas source 62 is lower than that of gas source 52).
Regarding claim 6, Bussman discloses the invention of claim 1 and further discloses wherein a steam supply through the inner tube is independent of a steam supply of the outer tube (Figs. 1B and 5 disclose gas source 52 and gas source 62 being isolated from one another).
Regarding claim 8, Bussman discloses a steam flare (flare tip. See col. 5, lines 40-42) comprising: a flare gas conduit (outer tubular member 12) in communication with a source of flare gas (waste gas as disclosed by col. 3, lines 19-22); and, a steam tube (inner tubular member 14 and injection system 40) located proximate said flare gas conduit (see at least Fig. 1B) so that steam from said steam tube is directed into a flame from combustion of said flare gas (col. 7, line 65 to col. 8, line 2 disclose steam being directed to combustion zone 70. Col. 8, lines 5-8 disclose ignition of the gas mixture in combustion zone 70), wherein said steam tube comprises a plurality of tubes (at least Figs. 5-6 disclose first gas injection assembly 50 second gas injection assembly 60 making up injection system 40) each having at least one orifice (gas injection nozzles 54 and 64) and a first tube from said plurality (gas injection assembly 60) being configured to provide steam (col. 9, lines 55-63 disclose gas injection assembly 60 providing steam) independent of steam provided from a second tube (Figs. 1B and 5 disclose gas source 52 and gas source 62, which provide steam to gas injection assemblies 50 and 60 respectively, being independent from one another).
Regarding claim 9, Bussman discloses the invention of claim 8 and further discloses wherein the first tube is concentric with the second tube (Figs. 5-6 disclose gas injection assembly 50 being concentric with the ring formed by gas injection assembly 60).
Regarding claim 10, Bussman discloses the invention of claim 8 and further discloses wherein the steam tube is disposed within the flare gas conduit (at least Fig. 1B discloses inner tubular member 14 being disposed within outer tubular member 12).
Regarding claim 11, Bussman discloses the invention of claim 8 and further discloses wherein the first tube is in communication with steam (see col. 9, line 55 to col. 10 line 2) having a first steam flow rate and a first pressure (col. 9, line 61 to col. 10, line 2 disclose gas source 62 having a flow rate and a pressure).
Regarding claim 12, Bussman discloses the invention of claim 11 and further discloses wherein the second tube is in communication with steam (gas injection assembly 50. See col. 9, lines 47-54) having a second steam flow rate and a second pressure (col. 9, lines 47-54 disclose gas source 52 having a flow rate and a pressure), the second steam flow rate, the second pressure, or both being different, respectively, from the first pressure and the first steam flow rate (col. 9, lines 55-59 and col. 9, lines 47-54 disclose gas sources 52 and 62 having different steam flow rates. Col. 7, lines 32-44 discloses that the pressure may be different between steam stages).
Regarding claim 14, Bussman discloses a process of operating a steam flare (flare tip. See col. 5, lines 40-42) comprising: sending a waste gas stream (waste gas as disclosed by col. 3, lines 19-22. See at least Fig. 1B) through a flare gas conduit (outer tubular member 12) at a first flare gas flow rate (see col. 6, lines 6-15) while providing a steam through a first steam tube (first gas injection assembly 50) in communication with a supply of steam (gas injection assembly 50. See col. 9, lines 47-54) having a first steam flow rate and a first pressure (col. 9, lines 47-54 disclose gas source 52 having a flow rate and a pressure), wherein said first steam tube is proximate said flare gas conduit (see at least Fig. 1B) so that steam from the first steam tube mixes with waste gas (see col. 9, lines 47-54 and col. 7, line 65 to col. 8 line 2) from said waste gas stream (gas from inlet 18. See Fig. 1B); causing a flame to burn as a resulting mixture of said waste gas stream, said steam, and oxygen in outside ambient air (col. 8, lines 5-8 disclose ignition of the gas mixture in combustion zone 70); and, sending a second stream of steam (steam from gas source 62) through a second steam tube (gas injection assembly 60), wherein said second steam tube is in communication with a supply of stream (see col. 9, line 55 to col. 10 line 2) having a second steam flow rate and a second pressure (col. 9, line 61 to col. 10, line 2 disclose gas source 62 having a flow rate and a pressure), and wherein said second pressure is greater than said first pressure for a given steam flow rate (col. 6, line 63 to col. 7, line 9 disclose how the steam in the gas sources can have the same pressure with differing flow rates. In order to increase the flow rate of gas source 62 to be equal to that of gas source 52, the pressure of gas source 62 must increase to a value higher than that of gas source 52. Additionally, col. 7, lines 32-34 disclose that pressure between steam injection stages may differ which discloses both an embodiment in which the pressure of gas source 62 is larger than that of gas source 52 and an embodiment in which the pressure of gas source 62 is lower than that of gas source 52).
Regarding claim 16, Bussman discloses the invention of claim 14 and further discloses wherein said first steam tube is concentric with said second steam gas tube (Figs. 5-6 disclose gas injection assembly 50 being concentric with the ring formed by gas injection assembly 60).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bussman as applied to claims 1, 8, and 14 above, and further in view of US 2015/0260397 (referred to as Talasila).
Regarding claim 7, Bussman discloses the invention of claim 1 but does not disclose a sensor; a flow regulating device configured to regulate a steam flow, a pressure, or both associated with steam provided by one of the inner tube and the outer tube; a controller in communication with the sensor and the flow regulation device and being configured to increase or decrease the steam flow, the pressure, or both based on a signal from the sensor.
However, Talasila does disclose a sensor (sensor 260); a flow regulating device (steam/air control system 252, 253, and 254) configured to regulate a steam flow, a pressure, or both associated with steam (para. [0025] discloses the steam/air control system regulating the steam/air quantity 252 which is equated to steam flow rate. See Fig. 2) provided by one of the inner tube and the outer tube (the steam/air control system would be capable of regulating steam in a tube by monitoring/controlling steam injection through a nozzle. See para. [0022] of Talasila. As an example, at least Fig. 1B of Bussman discloses steam injection into a flare using at least one tube); a controller (processor 250) in communication with the sensor (see Fig. 2) and the flow regulation device (see Fig. 2) and being configured to increase or decrease the steam flow, the pressure, or both (para. [0026] discloses processor 250 being used to control the control parameters 204 which include air/steam injection rate 252. See Fig. 2) based on a signal from the sensor (para. [0026] and Fig. 2 discloses sensor 260 acting on the input to processor 250).
Bussman and Talasila are considered analogous to the claimed invention because they both are in the field of achieving smokeless combustion in a flare. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the flare of Bussman to include the smoke monitoring and control system of Talasila in order to allow for automatic monitoring and controlling of various components of the flaring operation, including steam injection (Talasila, para. [0025]), in order to efficiently reduce pollution (Talasila, para. [0008]).
Regarding claim 13, Bussman discloses the invention of claim 8 but does not disclose a sensor; a flow regulating device configured to regulate a steam flow, a pressure, or both associated with steam provided by one of the first tube and the second tube; a controller in communication with the sensor and the flow regulation device and being configured to increase or decrease the steam flow, the pressure, or both based on a signal from the sensor.
However, Talasila does disclose a sensor (sensor 260); a flow regulating device (steam/air control system 252, 253, and 254) configured to regulate a steam flow, a pressure, or both associated with steam (para. [0025] discloses the steam/air control system regulating the steam/air quantity 252 which is equated to steam flow rate. See Fig. 2) provided by one of a first tube and a second tube (the steam/air control system would be capable of regulating steam in a tube by monitoring/controlling steam injection through a nozzle. See para. [0022] of Talasila. As an example, at least Fig. 1B of Bussman discloses steam injection into a flare using at least one tube); a controller (processor 250) in communication with the sensor (see Fig. 2) and the flow regulation device (see Fig. 2) and being configured to increase or decrease the steam flow, the pressure, or both (para. [0026] discloses processor 250 being used to control the control parameters 204 which include air/steam injection rate 252. See Fig. 2) based on a signal from the sensor (para. [0026] and Fig. 2 discloses sensor 260 acting on the input to processor 250).
Bussman and Talasila are considered analogous to the claimed invention because they both are in the field of achieving smokeless combustion in a flare. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the flare of Bussman to include the smoke monitoring and control system of Talasila in order to allow for automatic monitoring and controlling of various components of the flaring operation, including steam injection (Talasila, para. [0025]), in order to efficiently reduce pollution (Talasila, para. [0008]).
Regarding claim 15, Bussman discloses the invention of claim 14 but does not disclose monitoring said first flare gas flow rate of said waste gas stream; and when, said first flare gas flow rate exceeds a predetermined level, adjusting a flow rate of the second stream of steam.
However, Talasila does disclose monitoring a first flare gas flow rate (Fig. 2 discloses sensor 260 monitoring liquid propane gas (LPG) flow rate 211) of a waste gas stream (para. [0025] discloses LPG being burnt as the waste gas); and when, said first flare gas flow rate exceeds a predetermined level (para. [0030] discloses monitoring of LPG flow rate 212 and determining if it's value is too low/high), adjusting a flow rate of a stream of steam (para. [0035] discloses adjusting the air/steam injection rate 252 in response to the monitoring of LPG flow rate 212. See 355 of Fig. 3).
Bussman and Talasila are considered analogous to the claimed invention because they both are in the field of achieving smokeless combustion in a flare. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the flare of Bussman to include the smoke monitoring and control system of Talasila in order to allow for automatic monitoring and controlling of various components of the flaring operation, including steam injection (Talasila, para. [0025]), in order to efficiently reduce pollution (Talasila, para. [0008]).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bussman as applied to claim 14 above, and further in view of US 4,373,902 (referred to as Reed).
Regarding claim 17, Bussman discloses the invention of claim 14 but does not disclose a geometry in which one or more steam tubes are located within a flare gas conduit.
However, Reed does disclose a geometry in which one or more steam tubes are located within a flare gas conduit (Fig. 1 discloses steam/air pipe 28 being located inside outer coaxial wall 20 where waste gas 24 flows. The combination of Bussman and Reed would place both the first and second gas injection assemblies 50 and 60 inside outer tubular member 12).
Bussman and Reed are considered analogous to the claimed invention because they both are in the field of injecting steam into a flare. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the flare of Bussman to have the geometry of Reed in which the steam tubes are located inside the waste gas conduit in order to decrease the radial footprint of the flare or to decrease the amount of piping exposed to the weather which would increase the lifetime of the flare.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2016/0076762 (Kraus) discloses the use of two concentric injection nozzles within a main combustion tube;
US 9,777,923 (Campbell et al.) discloses multiple, staged steam nozzles which inject into concentric gas conduits
US 4,492,558 (Schwartz) discloses a control system which operates a steam source valve.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 3762                

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762